DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 29 September 2020.
Claims 21 – 22, 24, 26, 29 – 30, and 38 – 48 are pending and examined below. The Examiner acknowledges that claims 23, 25, 27 – 28 and 31 – 37 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 21 – 22, 30, and 40 – 42 are objected to because of the following informalities: 
Regarding claim 21, the limitation, “said groove-channel walls”, in line 8 and line 12, should read “said two mutually spaced apart groove-channel walls” in order to have consistent claim terminology in the claims improving readability and understanding of the claims, and to ensure the scope of the claim limitation is not being expanded from two mutually spaced apart groove-channel walls to a plurality (greater than two) mutually spaced apart groove-channel walls.  
Regarding claim 22, the limitation, “said groove-channel walls”, in line 2, should read “said two mutually spaced apart groove-channel walls” in order to have consistent claim terminology in the claims improving readability and understanding of the claims, and to ensure the scope of the claim limitation is not being expanded from two mutually spaced apart groove-channel walls to a plurality (greater than two) mutually spaced apart groove-channel walls.
Regarding claim 30, the limitation, “said raised material strips”, in line 3, should read “said two mutually spaced apart, raised material strips” in order to have consistent 
Regarding claim 30, the limitation, “said groove-channel walls”, in line 4, should read “said two mutually spaced apart groove-channel walls” in order to have consistent claim terminology in the claims improving readability and understanding of the claims, and to ensure the scope of the claim limitation is not being expanded from two mutually spaced apart groove-channel walls to a plurality (greater than two) mutually spaced apart groove-channel walls.
Regarding claim 40, the limitation, “said groove channel walls”, in line 7 and line 15, should read “said two mutually spaced-apart groove channel walls” in order to have consistent claim terminology in the claims improving readability and understanding of the claims, and to ensure the scope of the claim limitation is not being expanded from two mutually spaced apart groove-channel walls to a plurality (greater than two) mutually spaced apart groove-channel walls.
Regarding claim 41
Regarding claim 42, the limitation, “said groove channel walls”, in line 2 and line 6, should read “said two mutually spaced-apart groove channel walls” in order to have consistent claim terminology in the claims improving readability and understanding of the claims, and to ensure the scope of the claim limitation is not being expanded from two mutually spaced apart groove-channel walls to a plurality (greater than two) mutually spaced apart groove-channel walls.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 30, 40, 42, and 46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 22, the limitation “at least one of said groove-channel walls” in line 2 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one of said groove-channel walls” in claim 21, lines 10 – 11, or the limitation refers to a new at least one of said groove-channel walls not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “at least one of said groove-channel walls” to mean “the at least one of said two mutually spaced apart groove-channel walls” referring to previously recited “at least one of said 
Regarding claim 30, the limitation “a groove channel” in line 5 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a groove channel” in claim 21, lines 6 – 7, or the limitation refers to a new groove channel not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “a groove channel” to mean “the groove channel” referring to previously recited “a groove channel” in claim 21, lines 6 – 7.
Regarding claim 30, the limitation “an upper side” in line 5 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an upper side” in claim 21, line 8, or the limitation refers to a new upper side not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “an upper side” to mean “the upper side” referring to previously recited “an upper side” in claim 21, line 8.
Regarding claim 30, the limitation “elastic material” in line 6 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an elastic material” in claim 21, line 4, or the limitation refers to a new elastic material not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “elastic material” to mean “the elastic material” referring to previously recited “an elastic material” in claim 21, line 4.
Regarding claim 40, the limitation “the counter-die“ in line 5, line 9, line 10, line 13, and line 14 is indefinite because the antecedent basis of the limitation, “at least one counter-die”, in claim 40, line 3, refers to one or more counter-dies wherein the limitation, 
Regarding claim 40, the limitation “the groove channel“ in line 6 is indefinite because the antecedent basis of the limitation, “at least one groove channel”, in claim 40, line 5, refers to one or more groove channels wherein the limitation, “the groove channel”, refers to a single groove channel, thus the limitation is ambiguous whether the limitation refers to one or more groove channels like its antecedent basis, or the limitation further limits the claim element to the single groove channel.  For the purpose of compact prosecution, the Examiner interprets the limitation “the groove channel” to mean “the at least one groove channel” referring to previously recited “at least one groove channel”, in claim 40, line 5.
Regarding claim 40, the limitation “the creasing operation” in line 11 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the creasing operation” to mean “a creasing operation”.
Regarding claim 40, the limitation “an upper side” in line 14 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “an upper side” in claim 40, line 7, or the limitation refers to a new upper side not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “an upper 
Regarding claim 40, the limitation “a groove channel” in line 15 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one groove channel” in claim 40, line 5, or the limitation refers to a new groove channel not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “a groove channel” to mean “the at least one groove channel” referring to previously recited “at least one groove channel” in claim 40, line 5.
Regarding claim 40, the limitation “the uncompressed state” in line 18 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the uncompressed state” to mean “an uncompressed state”.	
Regarding claim 42, the limitation “at least one of said groove-channel walls” in line 2 and lines 5 – 6 is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “at least one of said groove-channel walls” in claim 21, lines 10 – 11, or the limitation refers to a new at least one of said groove-channel walls not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation “at least one of said groove-channel walls” to mean “the at least one of said two mutually spaced apart groove-channel walls” referring to previously recited “at least one of said groove-channel walls” in claim 21, lines 10 – 11, and “two mutually spaced apart groove-channel walls” in claim 21, line 6.	
Regarding claim 46, the limitation “said matrix main body” in line 2 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the 
Regarding claim 46, the limitation “said punch-creasing plate main body” in line 2 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “said punch-creasing plate main body” to mean “a punch-creasing plate main body” referring to a main body of “a punch-creasing plate” in claim 41, line 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[AltContent: textbox (RILLIVO BVBA (BE 1019058 A3) – Annotated fig. 1)]Claims 21 – 22, 24, 26, 29 – 30, and 38 – 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RILLIVO BVBA (BE 1019058 A3), hereinafter Rillivo. 
[AltContent: textbox (RILLIVO BVBA (BE 1019058 A3) – Annotated fig. 2)]
Regarding claim 21, Rillivo discloses a counter-die for punching and/or creasing product, the counter-die comprising: 
a die strip (apparatus of annotated figs. 1, 2; pg. 14 of the Rillivo translation describes the blanking plate of fig. 1 having a plurality of groove channels can be realized in all kinds shapes and sizes without departing from the scope of the invention.  One of ordinary skill in the art would recognize that the scope of Rillivo would include a blanking plate with a single groove channel as shown in the boxed region in annotated figs. 1, 2 wherein the Examiner deems the invention of Rillivo with a single groove channel as shown in the boxed region in annotated figs. 1, 2 as the claimed “a die strip”) including two mutually spaced apart, raised material strips (X, X’, annotated figs. 1, 2); 
said die strip (apparatus of annotated figs. 1, 2) including an elastic material (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 as an elastically compressible layer made of silicone rubber thus the Examiner deems silicone rubber as the claimed “an elastic material”).  
said die strip (apparatus of annotated figs. 1, 2) including said two mutually spaced apart, raised material strips (X, X’) together having two mutually spaced apart groove-channel walls (Y, Y’, annotated fig. 2) defining a groove channel (11, figs. 1, 2) between said two mutually spaced apart, raised material strips (X, X’), each of said two mutually spaced apart groove-channel walls (Y, Y’) having an upper side (annotated fig. 2 shows upper side Z as the upper portion of the sides of the two spaced apart groove channel walls ranging from the top of contact plate 2 to the bottom of intermediate layer 5) forming a contact and/or bearing face (fig. 3 shows as sheet material 4 is pressed by rib 10, sheet material 4 contacts upper side Z between the top of contact plate 2 to the bottom of intermediate layer 5 of the two mutually spaced apart groove channel walls Y, Y’) for the product (4, fig. 4) to be processed; 
wherein said die strip (apparatus of annotated figs. 1, 2) is configured from said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) only in regions (annotated figs. 1, 2 shows the elastic compressible layer made of silicone rubber only in the region/layer of intermediate layer 5), and wherein at least a portion of said upper side (Z) of at least one of said two mutually spaced apart groove-channel walls (Y, Y’) is formed from said elastic material (annotated fig. 2 shows the elastic compressible layer made of silicone rubber as portion of upper side Z ranging from the top of intermediate layer 5 to the bottom of intermediate layer 5).

Regarding claim 22, Rillivo discloses said upper side (Z) of at least one of said two mutually spaced apart groove-channel walls (Y, Y’), which is made from said elastic material (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 of the apparatus of annotated figs. 1, 2 as an elastically compressible layer made of silicone rubber), forms a displaceable and elastically resilient upper side (annotated fig. 2 shows upper side Z as the upper portion of the sides of the two spaced apart groove channel walls ranging from the top of contact plate 2 to the bottom of intermediate layer 5.  While contact plate 2 is made of metal, intermediate layer 5 is an elastically compressible layer made of silicone rubber wherein the combination of contact plate 2 and intermediate layer 5 would be elastically compressible due to intermediate layer 5.  The Examiner deems elastically compressible equivalent to the claimed “displaceable and elastically resilient”); and wherein said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”), upon impingement of the counter-die (apparatus of figs. 1, 2, 3) by pressure (P, fig. 2), is at least partially compressible such that said displaceable and elastically resilient upper side, proceeding from an initial position (as shown in fig. 2), is displaceable in a downward manner in a processing direction (figs. 2, 3 show the processing direction in a downward manner via downward arrow of pressure P), and wherein said displaceable and elastically resilient upper side (Z), after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 of the apparatus of annotated figs. 1, 2 as an elastically compressible layer made of silicone rubber.  The common definition of the term “elastically” or elastic is “able to resume its normal shape spontaneously after contraction, dilatation, or distortion” – Oxford dictionary, wherein the Examiner deems when downward force P as shown in fig. 2 is applied, the silicone rubber of intermediate layer 5 of upper side Z compresses/contracts, and when downward force P is removed, intermediate layer 5 spontaneously resumes its normal shape, as described in the definition, or in other words, elastically springs back to its initial, uncompressed state).

Regarding claim 24, Rillivo discloses at least one stable part-region (3, fig. 2) adjoining at least one elastic part-region (5, fig. 2) formed of said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (pg. 8, para. 6 of the Rillivo translation describes support plate 3 made of aluminum wherein pg. 9, para. 4 – 6 of the Rillivo translation describes intermediate layer 5 is made of silicone rubber.  One having ordinary skill in the art would recognize that the aluminum of support plate 3 is harder than the silicone rubber of intermediate layer 5).

Regarding claim 26, Rillivo discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, and/or said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction and/or is horizontally aligned (Please note due to the term “and/or” in the claim, the Examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned” or “said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction” or “said at least one elastic part-region is horizontally aligned”.  Fig. 2 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising intermediate layer 5 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 29, Rillivo discloses at least one elastic part-region (5, fig. 2) is configured in at least one part-region that is directly adjacent to the groove channel (11, figs. 1, 2) (fig. 2 shows a part-region of intermediate layer 5 makes up a portion of the sides of the two spaced apart groove channel walls ranging from the top of intermediate layer 5 and the bottom of intermediate layer 5 and this part-region is adjacent to groove channel 11).

Regarding claim 30, Rillivo discloses said at least one groove channel (11, figs. 1, 2) is formed by said two mutually spaced apart, raised material strips (X, X’, annotated fig. 2) extend parallel to one another and form said two mutually spaced apart groove channel walls (Y, Y’, annotated fig. 2), and wherein at least one material strip (X, annotated fig. 2) forming a groove channel wall (Y, annotated fig. 2) of the groove channel (11) has the upper side (annotated fig. 2 shows upper side Z as the upper portion of the sides of the two spaced apart groove channel walls ranging from the top of contact plate 2 to the bottom of intermediate layer 5) formed of the elastic material that is elastically resilient and is displaceable (annotated fig. 2 shows the elastic compressible layer made of silicone rubber as portion of upper side Z ranging from the top of intermediate layer 5 to the bottom of intermediate layer 5. The Examiner deems elastically compressible equivalent to the claimed “displaceable and elastically resilient”), at least in a part-region of said at least one material strip (X) that is assigned to the groove channel (11) (fig. 2 shows a part-region of intermediate layer 5 makes up a portion of the sides of the two spaced apart groove channel walls ranging from the top of intermediate layer 5 and the bottom of intermediate layer 5 and this part-region is adjacent to groove channel 11).

Regarding claim 38, Rillivo discloses said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).

Regarding claim 39, Rillivo discloses a more stable part-region (3, fig. 2) adjoining at least one elastic part-region (5, fig. 2), said more stable part-region having a material that, in relation to said at least one elastic part-region, is more dimensionally stable and/or harder (pg. 8, para. 6 of the Rillivo translation describes support plate 3 made of aluminum wherein pg. 9, para. 4 – 6 of the Rillivo translation describes intermediate layer 5 is made of silicone rubber.  One having ordinary skill in the art would recognize that the aluminum of support plate 3 is harder than the silicone rubber of intermediate layer 5), said more stable part-region (3) having a modulus of elasticity of 600 to 250,000 MPa (the supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).

Regarding claim 40, Rillivo discloses a method for creasing paper, cardboard, or corrugated cardboard material, the method comprising: 
providing a punching and/or creasing tool (7, fig. 2) with at least one counter-die (1, fig. 1) selected from the group consisting of a die-strip, a creasing matrix, and a punch-creasing plate (pg. 8, para. 4 of the Rillivo translation describes the at least one counter-die as a die-cutting plate wherein the Examiner deems the die-cutting plate equivalent as the claimed “a punch-creasing plate”), the at least one counter-die (1) having at least one groove channel (11, figs. 1, 2) between two mutually spaced-apart groove channel walls (Y, Y’, annotated fig. 2) forming the at least one groove channel (11), and wherein the two mutually spaced apart groove channel walls (11) have an upper side (annotated fig. 2 shows upper side Z as the upper portion of the sides of the two spaced apart groove channel walls ranging from the top of contact plate 2 to the bottom of intermediate layer 5) forming a contact and/or bearing face (fig. 3 shows as sheet material 4 is pressed by rib 10, sheet material 4 contacts upper side Z between the top of contact plate 2 to the bottom of intermediate layer 5 of the two mutually spaced apart groove channel walls Y, Y’) for the material (4, fig. 3) to be processed; 
wherein the at least one counter-die (1) only in regions is configured from an elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”; annotated fig. 2 shows the elastic compressible layer made of silicone rubber only in the region/layer of intermediate layer 5), so that the at least one counter-die (1) is partly elastic such that, upon impingement with pressure (P, fig. 2) from the punching and/or creasing tool (7) that carries out a creasing operation (as shown in fig. 3) is partially compressed (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 of die-cutting plate 1 as an elastically compressible layer made of silicone rubber thus one having ordinary skill in the art would recognize when punching mold 7 is pressed upon die-cutting plate 1 in a downward direction pressure P, punching mold 7 would partially compress die-cutting plate 1 due to intermediate layer 5 being an elastically compressible layer made of silicone rubber); and 
subjecting the at least one counter-die (1) to pressure (P, fig. 2) with the punching and/or creasing tool (7) to at least partially compress the at least one counter-die (1) in such a manner that the upper side (Z) of at least one of the two mutually spaced-apart groove channel walls (Y, Y’) of the groove channel (11), proceeding from an initial position (as shown in fig. 2), is displaced in a downward direction defining a processing direction (figs. 2, 3 show the processing direction in a downward manner via downward arrow of pressure P), and wherein the upper side (Z) after the impingement with pressure, by virtue of the elastic material springs back to an uncompressed state in a self-(pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 of the apparatus of annotated figs. 1, 2 as an elastically compressible layer made of silicone rubber.  The common definition of the term “elastically” or elastic is “able to resume its normal shape spontaneously after contraction, dilatation, or distortion” – Oxford dictionary, wherein the Examiner deems when downward force P as shown in fig. 2 is applied, the silicone rubber of intermediate layer 5 of upper side Z compresses/contracts, and when downward force P is removed, intermediate layer 5 spontaneously resumes its normal shape, as described in the definition, or in other words, elastically springs back to its initial, uncompressed state).

Regarding claim 41, Rillivo discloses a counter-die for punching and/or creasing product, the counter-die comprising: 
a creasing apparatus (1, fig. 1) selected from the group consisting of a creasing matrix and a punch-creasing plate (pg. 8, para. 4 of the Rillivo translation describes the at least one counter-die as a die-cutting plate wherein the Examiner deems the die-cutting plate equivalent as the claimed “a punch-creasing plate”); 
said creasing apparatus (1) including an elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”); 
said creasing apparatus (1) including said two mutually spaced apart, raised material strips (X, X’, annotated fig. 2) together having two mutually spaced apart groove-channel walls (Y, Y’, annotated fig. 2) defining a groove channel (11, figs. 1, 2) between said two mutually spaced apart, raised material strips (X, X’), each of said two (11) having an upper side (annotated fig. 2 shows upper side Z as the upper portion of the sides of the two spaced apart groove channel walls ranging from the top of contact plate 2 to the bottom of intermediate layer 5) forming a contact and/or bearing face (fig. 3 shows as sheet material 4 is pressed by rib 10, sheet material 4 contacts upper side Z between the top of contact plate 2 to the bottom of intermediate layer 5 of the two mutually spaced apart groove channel walls Y, Y’) for the material (4, fig. 3) to be processed; 
said creasing apparatus (1) including at least one elastic part-region (5, fig. 2) formed from said elastic material (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 as an elastically compressible layer made of silicone rubber); 
wherein said creasing apparatus (1) is configured from said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) only in regions (annotated fig. 2 shows the elastic compressible layer made of silicone rubber only in the region/layer of intermediate layer 5), and wherein at least a portion of said upper side (Z) of at least one of said two mutually spaced apart groove-channel walls (Y, Y’) is formed from said elastic material (annotated fig. 2 shows the elastic compressible layer made of silicone rubber as portion of upper side Z ranging from the top of intermediate layer 5 to the bottom of intermediate layer 5).

Regarding claim 42, Rillivo discloses said upper side (Z) of at least one of said two mutually spaced apart groove-channel walls (Y, Y’), which is made from said elastic material (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 as an elastically compressible layer made of silicone rubber), forms a displaceable (annotated fig. 2 shows upper side Z as the upper portion of the sides of the two spaced apart groove channel walls ranging from the top of contact plate 2 to the bottom of intermediate layer 5.  While contact plate 2 is made of metal, intermediate layer 5 is an elastically compressible layer made of silicone rubber wherein the combination of contact plate 2 and intermediate layer 5 would be elastically compressible due to intermediate layer 5.  The Examiner deems elastically compressible equivalent to the claimed “displaceable and elastically resilient”); and wherein said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation), upon impingement of the counter-die (1, fig. 1) by pressure (P, fig. 2), is at least partially compressible such that said displaceable and elastically resilient upper side (Z) of at least one of said two mutually spaced apart groove-channel walls (Y, Y’) of said groove channel (11), proceeding from an initial position (as shown in fig. 2), is displaceable in a downward manner in a processing direction (figs. 2, 3 show the processing direction in a downward manner via downward arrow of pressure P), and wherein said displaceable and elastically resilient upper side (Z), after the impingement with pressure, springs back to an uncompressed state in a self-acting manner to return to the initial position (pg. 9, para. 2 – 6 of the Rillivo translation describes intermediate layer 5 of the apparatus of annotated figs. 1, 2 as an elastically compressible layer made of silicone rubber.  The common definition of the term “elastically” or elastic is “able to resume its normal shape spontaneously after contraction, dilatation, or distortion” – Oxford dictionary, wherein the Examiner deems when downward force P as shown in fig. 2 is applied, the silicone rubber of intermediate layer 5 of upper side Z compresses/contracts, and when downward force P is removed, intermediate layer 5 spontaneously resumes its normal shape, as described in the definition, or in other words, elastically springs back to its initial, uncompressed state).

Regarding claim 43, Rillivo discloses at least one stable part-region (3, fig. 2) adjoining at least one elastic part-region (5, fig. 2), said at least one stable part-region formed of a material that is more dimensionally stable and/or harder than said elastic material of said at least one elastic part-region (pg. 8, para. 6 of the Rillivo translation describes support plate 3 made of aluminum wherein pg. 9, para. 4 – 6 of the Rillivo translation describes intermediate layer 5 is made of silicone rubber.  One having ordinary skill in the art would recognize that the aluminum of support plate 3 is harder than the silicone rubber of intermediate layer 5).

Regarding claim 44, Rillivo discloses said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction and/or is horizontally aligned, and/or said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction and/or is horizontally aligned (Please note due to the term “and/or” in the claim, the Examiner interprets the claim as “said at least one elastic part-region is not an intermediate layer of the counter-die and runs in a transverse direction” or “said at least one elastic part-region is horizontally aligned” or “said at least one elastic part-region additionally defines an intermediate layer of the counter-die that runs in the transverse direction” or “said at least one elastic part-region is horizontally aligned”.  Fig. 2 shows the layer/region of the apparatus of annotated figs. 1, 2 comprising intermediate layer 5 as being horizontally aligned thus satisfying the second portion and the last portion of the claim delineated by the term “and/or”).

Regarding claim 45, Rillivo discloses at least one elastic part-region (5, fig. 2) is configured in at least one part-region that is directly adjacent to the groove channel (11, figs. 1, 2) (fig. 2 shows a part-region of intermediate layer 5 makes up a portion of the sides of the two spaced apart groove channel walls ranging from the top of intermediate layer 5 and the bottom of intermediate layer 5 and this part-region is adjacent to groove channel 11).

Regarding claim 46, Rillivo discloses said two mutually spaced apart groove-channel walls (Y, Y’, annotated fig. 2) are defined by a creasing matrix main body or a punch-creasing plate main body (pg. 8, para. 4 of the Rillivo translation describes the at least one counter-die as a die-cutting plate wherein the Examiner deems the die-cutting plate equivalent as the claimed “a punch-creasing plate”.  Figs. 1, 2 the two mutually spaced apart groove channel walls Y, Y’ are defined by the body of the at least one counter-die or die-cutting plate), and wherein said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) is disposed to define an elastically resilient upper side (Z) that is displaceable at least in regions (annotated fig. 2 shows the elastic compressible layer made of silicone rubber only in the region/layer of intermediate layer 5) of at least one of said two mutually spaced apart groove-channel walls (annotated fig. 2 shows the elastic compressible layer made of silicone rubber as portion of upper side Z ranging from the top of intermediate layer 5 to the bottom of intermediate layer 5 of the two mutually spaced apart groove-channel walls Y, Y’).

Regarding claim 47, Rillivo discloses said elastic material (pg. 9, para. 4 – 6 of the Rillivo translation; “silicone rubber”) has a modulus of elasticity of 10 to 500 MPa (pg. 9, para. 4 – 6 of the Rillivo translation states elastic material can consist of silicone rubber; the supporting reference of www.matweb.com (silicone rubber characteristics datasheet) shows an inherent characteristic of silicone rubber is an average modulus of elasticity of 79.3 MPa wherein 79.3 MPa is within Applicant’s claimed range of 10 MPa to 500 MPa – MPEP 2131.01).

Regarding claim 48, Rillivo discloses a more stable part-region (3, fig. 2) adjoining at least one elastic part-region (5, fig. 2), said more stable part-region having a material that, in relation to said at least one elastic part-region, is more dimensionally stable and/or harder (pg. 8, para. 6 of the Rillivo translation describes support plate 3 made of aluminum wherein pg. 9, para. 4 – 6 of the Rillivo translation describes intermediate layer 5 is made of silicone rubber.  One having ordinary skill in the art would recognize that the aluminum of support plate 3 is harder than the silicone rubber of intermediate layer 5), said more stable part-region (3) having a modulus of elasticity of 600 to 250,000 MPa (the supporting reference of www.matweb.com (aluminum characteristics datasheet) shows an inherent characteristic of aluminum is a modulus of elasticity of 68,000 MPa wherein 68,000 MPa is within Applicant’s claimed range of 600 MPa to 250,000 MPa – MPEP 2131.01).

Response to Arguments
Applicant’s amendments, filed 11 September 2020, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn.   However, due the amendments, new objections to the claims have been filed.
Applicant’s amendments, filed 11 September 2020, with respect to the rejection of claims 21 – 22 and 24 – 40 under 35 USC 112(b) have been fully considered and are persuasive.  The objection to the claims has been withdrawn.   However, due the amendments, new grounds of rejection under 35 USC 112(b) have been filed. 
Applicant’s arguments, filed 11 September 2020, with respect to the rejection of claims 21 – 22, 26, 29 – 30, 38, and 40 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        23 March 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731